Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  147515(91)                                                                                                Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                    SC: 147515                            David F. Viviano,
                                                                                                                      Justices
  In re COH, ERH, JRG, KBH, Minors.                                 COA: 309161
                                                                    Muskegon CC Family Division:
                                                                          08-036989-NA
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  to file her brief on appeal is GRANTED. The brief will be accepted for filing if filed by
  5:00 p.m. Eastern Standard Time on November 29, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 21, 2013
                                                                               Clerk